HARRIS, J.
We affirm the-award of lump-sum alimony, finding that the record supports the court’s determination that the award was appropriate based on the wife’s needs and the husband’s ability to pay.
We reverse the award of child support because the court determined the gross, as opposed to the net, income of the parties. And we reverse the distribution of marital *210assets because the court did not determine the value of the various assets. Because of this, a review of its reasonableness is not possible. We reverse the award of attorney’s fees to be reconsidered after an appropriate marital distribution is made and after the court determines the reasonableness of the time spent by the attorney and the reasonableness of the rate affixed to those hours.
AFFIRMED in part; REVERSED in part and REMANDED.
THOMPSON, C.J., and PALMER, J., concur.